         IN THE UNITED STATES DISTRICT COURT
      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MONICA POUNCEY,

                          Plaintiﬀ,
      V.


GUILFORD COUNTY, MARTY
LAWING in his oﬃcial and personal                 CASE NO.: 1:18-CV-1022
capacities, HEMANT DESAI in his
oﬃcial and personal capacities, and
JEFFREY SOLOMON in his oﬃcial
and personal capacities,

                          Defendant.



  PLAINTIFF’S OBJECTIONS AND BRIEF IN RESPONSE TO
    DEFENDANT’S MOTION TO DISMISS/MOTION FOR
                SUMMARY JUDGMENT


      NOW COMES the Plaintiﬀ, Monica Pouncey (“Pouncey”), and objects and

responds to the Motion to Dismiss/Motion for Summary Judgment ﬁled by Defendants

Guilford County, Marty Lawing (“Lawing”), Hemant Desai (“Desai”), and Jeﬀrey

Solomon (“Solomon”).




                                        -1-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 1 of 28
                OBJECTION: FED. R. EVID. 401 AND 403
    Defendants have not laid suﬃcient foundation to establish the relevance of its
                                     exhibits.

       Plaintiﬀ objects that Defendants’ Exhibits 1, 4, 5, and 9 (Docket Entry (“D.E.”) 9-

1, 9-4, 9-5, & 10-4) fail to meet the requirements of Federal Rule of Evidence 401, let

alone 403. Under Rule 401, evidence must be probative to be relevant, meaning it makes a

fact of consequence more or less probable. Fed. R. Evid. 401. Under Rule 403, evidence

must be more probative than it is prejudicial, prejudice including confusion of the issues

and misleading the fact ﬁnder. Fed. R. Evid. 403.

       Exhibits 1, 4, 5, and 9 appear to be some sort of internal reports, an understanding

of which would require knowledge esoteric to certain of Defendant Guilford County’s

employees, knowledge which Plaintiﬀ and her counsel lack and have had no opportunity

to obtain. (D.E. 9-1, 9-4, 9-5, & 10-4). Defendant has not provided any evidence

explaining what these documents are or how to read them, their meaning is not obvious to

the uninformed observer, and Plaintiﬀ has had no opportunity to question anyone about

these documents. Defendants’ Brief (which is not evidence suﬃcient to establish a proper

foundation, Felty v. Graves-Humphreys co., 785 F.2d 516, 521 (4th Cir. 1986)) does little to

enlighten, referring to Exhibit 1 as an “enterprise team merit spreadsheet,” Exhibit 2 as

an “audit trail of openings and closings of ﬁrst Sr. Software Engineer Posting,” Exhibit 5

as an “applicant job report for ﬁrst sr. engineer position,” and Exhibit 9 as an “applicant

job report for second sr. engineer position,” but providing no further guidance as to what


                                             -2-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 2 of 28
exactly those are or how they make the facts Defendants put forth any more or less likely.

(D.E. 8 at 3–4, 6, 13, 26). A series of numbers, dates and names may become useful

information with suﬃcient guidance, but without proper foundation they do no more to

make any fact more or less likely than any other random series of characters on a page.

       Additionally, Defendants refers to Exhibit 1 as the basis for facts not contained in

Exhibit 1. In their Brief, Defendants list the races of various employees. Defendants’

Exhibit 1 has no information about employees’ race, at least not in a form that a layman

looking at the document for the ﬁrst time could understand, and yet Defendants use

Exhibit 1 to present their version of the racial makeup of Pouncey’s team. (D.E. 8 at 2–3).

       Because Defendants have laid no foundation to decipher the meaning of Exhibits 1,

4, 5, and 9, and have blatantly misused at least Exhibit 1, these exhibits fail to establish

foundation or to meet the basic relevance tests of Rules 401 and 403 and must be stricken

from the record and disregarded by the Court.

                OBJECTION: FED. R. EVID. 901 AND 902
     Defendant has not provided suﬃcient evidence of its exhibits’ authenticity.

       Plaintiﬀ objects that Defendants’ exhibits are inadmissible under Federal Rule of

Evidence 901. Under that rule, “To satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence suﬃcient to

support a ﬁnding that the item is what the proponent claims it is.” Fed. R. Evid. 901.




                                              -3-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 3 of 28
       Defendants have provided no foundation whatsoever for any of their exhibits to

establish that they are what they claim they are. Defendants lack any evidence establishing

what any of these documents are outside of short descriptions in their brief, which cannot

be considered foundational evidence. There has been no testimony by any witnesses

identifying these documents, nor has Defendant provided any evidence of a chain of

custody.

       To the extent Defendants may try to characterize these documents as self-

authenticating public records under Rule 902 (an argument Defendants did not explicitly

make in their brief, though they do brieﬂy mention some of their exhibits’ status as public

records in footnotes), they do not meet Rule 902’s requirements that public documents be

signed and sealed, Fed. R. Evid 902(1), signed and certiﬁed, Fed. R. Evid 902(2), or

certiﬁed as a copy. Fed. R. Evid 902(3). None of Defendants’ exhibits bear any seal or

certiﬁcation of any public oﬃcer or custodian. They therefore cannot be self-

authenticating and require foundational evidence.

       Because Defendants have not suﬃciently proven the authenticity of their exhibits,

they are inadmissible and must be stricken from the record and disregarded by the Court.

                          STATEMENT OF THE CASE

       Pouncey ﬁled this action on December 17, 2018, alleging eight causes of action:

race discrimination for failure to promote/hire under both Title VII and 42 U.S.C. § 1981,

retaliation for failure to promote/hire under both under both Title VII and 42 U.S.C. §


                                            -4-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 4 of 28
1981, race discrimination for termination under both Title VII and 42 U.S.C. § 1981, and

retaliation for termination under both under both Title VII and 42 U.S.C. § 1981. (D.E. 1).

        Defendants ﬁled the instant Motion (D.E. 7) on February 14, 2019, after Pouncey

consented to an extension of time to ﬁle an answer or responsive pleading.

        Pouncey objected to Defendants’ use of evidence in a dispositive motion prior to

any discovery, as well as to the admissibility of the evidence itself on February 15. (D.E.

11). Pouncey, with Defendants’ consent, also ﬁled a motion for extension of time to

answer pending the outcome of her objection. (D.E. 12).

        On February 25, The Court overruled Pouncey’s objections without prejudice,

allowing her to raise those objections again in the instant Response Brief. (D.E. 13). The

Court also extended Plaintiﬀ’s time to respond until March 27, 2019. (D.E. 13).

                          STATEMENT OF THE FACTS

        Pouncey, an African-American female, began working for Guilford County as a

Software Engineer in February 2008, becoming an Email Administrator in 2011. (D.E. 1 at

¶ 11–12). As Email Administrator, her job primarily involved ﬁxing problems with the

county’s email systems. (D.E. 1 ¶ 33). Pouncey’s team consisted of four employees: two

white employees and two African-American employees, including Pouncey herself. (D.E.

1 ¶ 16). 1



        1
        Defendants list the names of several employees. (D.E. 8 at 2–3). Pouncey disputes
the accuracy of this list, as only four (including Pouncey) of the names listed were actually

                                             -5-

       Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 5 of 28
       Pouncey’s supervisor from 2008 through 2014 viewed her as an excellent

employee, and Pouncey received high marks on her performance reviews for those six

years. (D.E. 1 ¶ 13). However, in 2014, Jeﬀrey Solomon (white male) took over as

Pouncey’s supervisor. (D.E. 1 ¶ 15). Solomon treated the two African-American

employees, including Pouncey, in a disrespectful and unprofessional manner and excluded

them from projects, meetings, communications, and trainings in which he included the

white members of the team. (D.E. 1 ¶¶ 17–19).

       In early 2016, Pouncey saw a job posting for a Senior Software Engineer, a higher-

level position in Pouncey’s department with a higher pay rate, with an application

deadline of April 30, 2016. (D.E. 1 ¶ 20). While Pouncey was preparing her application,

the posting was removed, and on April 25, ﬁve days before the posting was to close,

Solomon announced that he and Desai (Asian male), his supervisor, had given the job to

one of Pouncey’s two white teammates. (D.E. 1 ¶ 21).

       Pouncey complained ﬁrst to Desai about why she was not given an opportunity to

apply before her white coworker was selected before ﬁling a discrimination grievance with

Guilford County Human Resources. (D.E. 1 ¶ 22, 24). Guilford County HR told Desai

and Solomon to rescind the oﬀer and reopen the application, but even after Pouncey was



on Pouncey’s team. Additionally, Defendants’ Brief does not list Brett Pennington as an
employee, even though Defendant’s Exhibit 1 does. (D.E. 8 at 2–3). Defendants’ ﬂawed
use of their own exhibits further illustrates why use of evidence outside the allegations of
the complaint should not be considered in a 12(b)(6) motion to dismiss.

                                             -6-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 6 of 28
allowed to apply, the same white employee received the job. (D.E. 1 ¶¶ 24–25). Solomon

told Pouncey that she was not selected for the position because she was not

knowledgeable enough, even though she had more experience and more tenure with

Guilford County than the white employee who received the job. (D.E. 1 ¶¶ 23, 26).

Solomon also became particularly angry with Pouncey after her complaint and began

excluding her from even more emails and meetings, many of which were necessary for her

job. (D.E. 1 ¶¶ 27). He also denied her requests for additional training, even though he

had told her she did not receive the Senior Software Engineer position because she was

not knowledgeable enough. (D.E. 1 ¶¶ 28). 2

       In 2017, another Senior Software Engineer position was posted. (D.E. 1 ¶ 28). The

only two applicants were Pouncey and her other white coworker who had not already

received a Senior Software Engineer position. (D.E. 1 ¶ 29). That white employee had

even less tenure with Guilford County and less experience overall than the other white

employee had, and far less than Pouncey. (D.E. 1 ¶ 30).

       While the position was pending, Pouncey was called into a meeting with Guilford

County HR manager Ray Willis, and Desai, who told her that she had violated county

policy by giving herself access to email inboxes without the users’ permission. (D.E. 1 ¶



       2
         Defendants’ Brief includes a signiﬁcant amount of information on this subject
that is not only outside of the Complaint, but also not supported by Defendants’ exhibits
and is completely devoid of citation. (See D.E. 8 at 3–5 and n. 2 (containing roughly two
dozen sentences worth of new, uncited information)).

                                            -7-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 7 of 28
31). Pouncey asked them to provide the policy they were talking about, but they were

unable to produce it, as it did not exist. (D.E. 1 ¶¶ 32). 3 Accessing user inboxes to ﬁx email

problems was a common part of Pouncey’s job as Email Administrator, and she was able

to provide documents showing that she only accessed the user inboxes because she was

working on an ongoing problem with help from Microsoft. (D.E. 1 ¶¶ 33–34).

Nevertheless, Pouncey was suspended without pay pending an investigation. (D.E. 1 ¶¶

35).

       When Pouncey was called in at the end of the investigation, she was told that she

was being terminated for using her inbox access to get an advantage in the interviewing

process for the Senior Software Engineer position, which both was not true and did not

make sense, as the people whose inboxes she accessed were not responsible for

interviewing candidates. (D.E. 1 ¶¶ 37–40). 4 Pouncey appealed her termination, but

Lawing, the County Manager, upheld it. (D.E. 1 ¶¶ 41). After Pouncey was terminated,

Solomon openly gloated about it, and even boasted to her former coworkers that he was

going to call the police and have her arrested. (D.E. 1 ¶¶ 42–43.)


       3
          Notably, Defendants still have not provided any such policy. The only policy
attached to their Motion is a general county hiring and selection policy that includes
nothing about email access.
        4
          Defendants’ Brief contains one and a half pages of new information on this
subject without citing to anything whatsoever. (D.E. 8 at 6-7). Not only is the introduction
of facts outside the Complaint not allowed in a motion to dismiss (see Argument infra),
but the introduction of facts in a legal memorandum of any sort without citation is
completely improper.

                                              -8-

       Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 8 of 28
                                      ARGUMENT

I.     Defendants’ Motion is one for Summary Judgment under Fed. R. Civ. P. 56,
       not a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6), and should be denied
       as both untimely and improperly noticed.

       Defendants’ Motion (D.E. 7) is an untimely Summary Judgment Motion, not a

Motion to Dismiss, because Defendants introduced evidence in support of their Motion

outside of that relied on in the complaint. (D.E. 9 & 10).

       Generally, when ruling on a Rule 12(b)(6) motion to dismiss, “a judge must accept

as true all of the factual allegations contained in the complaint.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). Going beyond the complaint converts the motion into one for

summary judgment. E.I. du Pont d Nemours & Co. v. Kolon Industries, Inc., 637 F.3d 435,

448–49 (4th Cir. 2011).

       Defendants seem to recognize this and attempt to cover it by citing to Stewart v.

Johnson, 125 F. Supp. 3d 554, 557 (M.D.N.C. 2015) 5, which does not apply to these

documents. Stewart carves out a narrow exception when a defendant oﬀers as exhibits to

its motion “oﬃcial public records, documents central to plaintiﬀ's claim, and documents

suﬃciently referred to in the complaint so long as the authenticity of these documents is


       5
         Defendants also appear to rely for their argument on a case which they refer to
with a short citation of “Giarratano at 302,” but for which they never provide a full
citation. (See D.E. 8 at 12, 18). Plaintiﬀ located multiple cases called Giarratano, but was
unable to ascertain to which Defendants refer as none of those located seemed to refer to
this issue.

                                             -9-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 9 of 28
not disputed.” 125 F. Supp. 3d at 554. However, Defendants do little to establish how,

exactly, its exhibits ﬁt into that exception beyond the conclusory statement that “The

court may use those documents because those documents were integral and explicitly

relied on in the complaint.” (D.E. 8 at 11).

       As discussed above, Defendants’ exhibits are not “oﬃcial public records” due to

their lack of seal, signature, and/or certiﬁcation. Fed. R. Evid. 902; see supra. Additionally,

the Stewart, 125 F. Supp. 3d at 554, and Witthohn v. Fed. Ins. Co., 164 Fed. Appx. 395, 396

(4th Cir. 2006), opinions they cite certainly did not intend for “oﬃcial public records” to

include emails between government oﬃcials or internal government documents that are

not widely available. Allowing such evidence in a motion to dismiss would give every

government employer a second shot at summary judgment simply by virtue of all

documents it produces in the normal course of business technically being public record.

       Further, nowhere that Defendants’ Brief mentions Stewart does it cite any

paragraphs from the Complaint to show that the documents are “central to plaintiﬀ’s

claim” or “suﬃciently referred to in the complaint. (D.E. 8 at 2–3, 11–12, 14). There is no

way that Exhibits 1, 2, 4, 5, 6, or 9 could be “central to plaintiﬀ’s claim” or “explicitly

relied on in the complaint” because these appear to be internal documents to which

Pouncey never would have been privy. (D.E. 9-1, 9-2, 9-4, 9-5, 10-1, & 10-4). Exhibits 3, 7,

8, and 10 were arguably mentioned in the Complaint, but Defendants never made that

argument. (D.E. 9-3, 10-2, 10-3, and 10-5).



                                               -10-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 10 of 28
       However, even in the places where the Complaint vaguely mentions those exhibits,

it never speciﬁcally describes or relies on any documents. For example, the Complaint

states that Pouncey ﬁled a discrimination grievance, but never describes a document like

what Defendants have provided. (D.E. 1 at ¶ 24). The Complaint similarly mentions

Pouncey’s termination, but no document is mentioned or relied on in that paragraph.

(D.E. 1 at ¶ 38). Defendants’ exhibits lack the centrality necessary for them to be admitted

in a Rule 12(b)(6) motion to dismiss under Stewart.

       Finally, a key part of the Stewart exception is that documents may be used “so long

as the authenticity of these documents is not disputed.” 125 F. Supp. 3d at 554. Here,

Pouncey explicitly disputes the authenticity of these documents. See supra. To be clear,

Pouncey is not necessarily suggesting that the documents are forgeries or that Defendants

are being untoward, only that she lacks the necessary assurances required by the Federal

Rules of Evidence to prove that they are not, and therefore must object to their admission

on authenticity grounds. Pouncey has had no opportunity for discovery to test

Defendants’ documents, nor has Defendant provided any of the certiﬁcations or witness

testimony required by Fed. R. Evid. 901 and 902. As their authenticity is disputed,

Defendants’ exhibits cannot be allowed into a Fed. R. Civ. P. 12(b)(6) motion to dismiss

even if the Court does consider them “central to plaintiﬀ’s claim” or “explicitly relied on

in the complaint.” Defendants’ Motion must therefore be converted into one for

summary judgment. Stewart, 125 F. Supp. 3d at 554.



                                            -11-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 11 of 28
       In addition to not following Stewart correctly, Defendants almost explicitly admit

that what they have submitted is in fact a motion for summary judgment by stating,

“Plaintiﬀ has only provided this Court with nothing more than accusations.” (D.E. 8 at

20). Defendants appear oblivious to the fact that a series of “accusations” setting out the

facts and legal reasons that a plaintiﬀ is entitled to relief is the literal deﬁnition of a

complaint. At the summary judgment stage, after the opportunity for discovery has been

had, this would be a salient argument. However, at the motion to dismiss stage, this

statement is inane. The Complaint and its attachments are the only operative documents

at this point. To expect anything more is inappropriate in a motion to dismiss. However,

Defendant’s statement further proves that what the Court has before it is actually a

motion for summary judgment rather than a motion to dismiss.

       Summary judgment should “be refused where the nonmoving party has not had

the opportunity to discover information that is essential to his opposition.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242,250 n.5 (1986). Additionally, under Local Rule 56.1(a), a

motion for summary judgment must be preceded by a notice of intent to ﬁle a dispositive

motion.

       As there has been no discovery in this case, and as Defendants ﬁled no notice of

intent to ﬁle a dispositive motion, summary judgment is premature, and Defendants’

Motion for Summary Judgment (D.E. 7) should be denied.




                                               -12-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 12 of 28
II.    To the extent the Court views Defendant’s Motion as a Motion to Dismiss, it
       should follow the ordinary Fed. R.Civ. P. 12(b)(6) standard of review, assume
       all facts alleged in Pouncey’s Complaint to be true, and deny Defendants’
       Motion because Pouncey has stated claims for race discrimination and
       retaliation upon which relief may be granted.

       A Rule 12(b)(6) motion to dismiss is improper unless, accepting as true all of the

allegations in the plaintiﬀ’s complaint and looking at the facts in a light most favorable to

the plaintiﬀ, the plaintiﬀ is entitled to no recovery as a matter of law. See CGM, LLC v.

BellSouth Telecomms., Inc., 664 F.3d 46, 51 (4th Cir. 2011). It is not necessary for a

complaint attacked by a Rule 12(b)(6) motion to dismiss to contain detailed factual

allegations, and those facts alleged in the complaint must be assumed true “even if

doubtful in fact.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). All a plaintiﬀ must

do is “[plead] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       Defendants have complicated this normally straight-forward pleading standard by

introducing evidence outside the complaint with their motion. As discussed supra, this

means they have ﬁled an untimely summary judgment motion, not a motion to dismiss. As

a practical matter, this also creates confusion regarding what the Court should look at if it

attempts to decide this as motion to dismiss. The Rule 12(b)(6) standard as stated in

Twombly and Iqbal only contemplates consideration of the complaint, so the question is

whether the facts that the Court must view “in a light most favorable to the plaintiﬀ”

include Defendants’ exhibits. 550 U.S. at 555; 556 U.S. at 662. They do not.


                                             -13-

      Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 13 of 28
       At the core of the 12(b)(6) analysis, “The issue is not whether a plaintiﬀ will

ultimately prevail but whether the claimant is entitled to oﬀer evidence to support the

claims.” Revene v. Charles Cnty. Comm’rs, 882 F.2d 870, 872 (4th Cir. 1989) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). Here, Pouncey’s Complaint contains

suﬃcient allegations of fact to support claims of discrimination and retaliation under Title

VII and Section 1981. She is therefore entitled to oﬀer evidence to support her claims, just

as Defendants have oﬀered evidence in support of their claims.

       Defendants additionally complicate the standard of review by attempting to

shoehorn the McDonnell Douglas burden-shifting analysis into their Motion. (D.E. 8 at 14,

20, 22). The McDonnell Douglas burden-shifting framework is “an evidentiary standard,

not a pleading requirement.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002)

(emphasis added). It only applies to motions for summary judgment, not motions to

dismiss, as a plaintiﬀ is not required to make a prima facie case in response to a 12(b)(6)

motion. Id at 510–13.

       Because, under the correct pleading standard, Pouncey has suﬃciently stated

claims for race discrimination and retaliation in her Complaint, the Court should deny

Defendants’ Motion.




                                             -14-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 14 of 28
       A. Pouncey has stated claims for race discrimination under Title VII and Section 1981
          because she stated that Defendants repeatedly made employment decisions with a
          racially discriminatory animus.

       Title VII and 1981 provide complementary remedies for employment

discrimination and therefore share their elements. Patterson v. American Tobacco Co., 535

F.2d 257, 279 (4th Cir. 1976) (Citing Johnson v. Railway Express Agency, Inc., 421 U.S. 454,

459–60 (1975).

       Pouncey’s First and Second Causes of Action allege race discrimination

surrounding the failures to promote, while Pouncey’s Fifth and Sixth Causes of Action

allege discrimination surrounding her termination. (D.E. 1 ¶¶ 48–56, 66–74). The failure

to promote claims and the termination claims are addressed separately below.

           1.     Pouncey has pleaded facts giving rise to the inference that she was
                  passed over for the Senior Software Engineer position because of
                  her race twice.

       A plaintiﬀ pleads a case of discriminatory failure to promote or failure to hire by

alleging that “(1) she is a member of a protected group, (2) there was a speciﬁc position

for which she applied, (3) she was qualiﬁed for that position, and (4) [the employer]

rejected her application under circumstances that give rise to an inference of

discrimination.” Williams v. Giant Food Inc., 370 F.3d 423, 430 (4th Cir. 2004).

       It is undisputed that Pouncey is African-American, a member of a protected class,

(D.E. 1 ¶ 11; D.E. 8 at 2), that she applied for the speciﬁc position of Senior Software

Engineer twice, (D.E. 1 ¶¶ 20–25, 29; D.E. 8 at 3–7), and that she was qualiﬁed for the


                                             -15-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 15 of 28
position. (D.E. 1 ¶¶ 23, 30; D.E. 8 at 4). Therefore, the only element at issue is whether

Pouncey has suﬃciently pled circumstances giving rise to an inference of discrimination.

She has.

       The Complaint alleges that not once, but twice, Pouncey was passed over for

promotion in favor of a white colleague with less experience and less tenure with Guilford

County. (D.E. 1 ¶ 25, 30). In the ﬁrst instance, Defendants pulled the job posting and

named white employee to the job before its natural expiration date, then gave the white

employee the job again after Pouncey complained and was allowed to apply. (D.E. 1 ¶¶

20–25). In the second instance, Pouncey’s other white coworker was her only competition

for the Senior Software Engineer position, and Defendants ﬁred her before she could get

the job. (D.E. 1 ¶¶ 29–41).

       Defendants attempts to counter the facts of the complaint by arguing that Plaintiﬀ

could not have known the other candidates’ qualiﬁcations and so they are “mere

speculation.” (D.E. 8 at 19). First, this argument is irrelevant under the 12(b)(6) standard

of review, as facts alleged in the complaint must be assumed true “even if doubtful in

fact.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Second, Plaintiﬀ clearly alleged

that in both instances the other candidates were her teammates. (D.E. 1 ¶¶ 21, 29).

Plaintiﬀ is entitled to the reasonable inference that she knows how long she has worked

with her immediate coworkers and has had occasion to learn their qualiﬁcations through

normal oﬃce interaction.



                                            -16-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 16 of 28
       The Complaint also speciﬁcally alleges that Solomon had a discriminatory animus

towards African-Americans, treating them in a disrespectful and unprofessional manner

and excluding them from projects, meetings, communications and trainings in which he

included the white members of the team. (D.E. 1 ¶¶ 17–19). It also alleges that Solomon

was suﬃciently vicious in his animus that he gloated openly about terminating Pouncey,

even suggesting he would somehow have her arrested months after her separation. (D.E. 1

¶¶ 42–43). These circumstances give rise to an “inference of discrimination,” as

contemplated by Williams. 370 F.3d at 430.

       Because the Complaint has alleged suﬃcient facts to state a case for race

discrimination in Pouncey’s failure-to-promote claims, Defendant’s Motion should be

denied under the proper 12(b)(6) pleading standard.

       2. Pouncey has pleaded facts giving rise to the inference that she was
          terminated because of her race.

       A plaintiﬀ pleads a case for discriminatory discharge by alleging that “(1) she is a

member of a protected class; (2) she suﬀered some adverse employment action; (3) at the

time of the adverse employment action, she was performing at a level that met her

employer's legitimate expectations; and (4) the adverse employment action occurred

under circumstances that raised an inference of unlawful discrimination.” McKiver v.

General Elec. Co., 11 F. Supp. 2d 755, 758 (M.D.N.C. 1997) (citing St. Mary’s Honor Ctr. V.

Hicks, 509 U.S. 502, 506 (1993)).




                                             -17-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 17 of 28
       It is undisputed that Pouncey is African-American, a member of a protected class,

(D.E. 1 ¶ 11; D.E. 8 at 2), she suﬀered the adverse action of termination, (D.E. 1 ¶ 41;

D.E. 8 at 7–8), or that her performance was satisfactory. (D.E. 1 ¶ 13).

       Pouncey has further pled circumstances raising an inference of unlawful

discrimination by alleging that Solomon had a discriminatory animus towards African-

Americans, treating them in a disrespectful and unprofessional manner and excluding

them from projects, meetings, communications and trainings in which he included the

white members of the team. (D.E. 1 ¶¶ 17–19). It also alleges that Solomon was

suﬃciently vicious in his animus that he gloated openly about terminating Pouncey, even

suggesting he would somehow have her arrested months after her separation. (D.E. 1 ¶¶

42–43).

       Adding to the questionability of the circumstances surrounding her termination,

Defendants terminated Pouncey based on a policy that, even now, with their improperly

submitted evidence, Defendants are unable to provide. (D.E. 1 ¶¶ 31–32; D.E. 8 at 19–20).

Defendants themselves are so unsure of what, exactly, Pouncey did to deserve termination

that they cannot even state with certainty that Pouncey did anything wrong in their own

headings, instead speculating that “Plaintiﬀ may have committed violations . . . .” (D.E. 8

at 21). Pouncey, meanwhile, has stated that she was ﬁred for executing her ordinary job

functions, even after she provided documentation to Defendants showing the propriety of

her work. (D.E. 1 ¶¶ 33–34).



                                            -18-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 18 of 28
       Because Pouncey has shown that Defendants—Solomon in particular—had a

known racial animus and that she was terminated for doing her ordinary job functions

based on a policy that Defendant appears to have made up on the spot and has never

provided, she has suﬃciently plead a case of discriminatory termination and Defendants’

Motion should be denied.

       B. Pouncey has stated claims for retaliation under Title VII and Section 1981, as she has
          stated not only temporal proximity, but also that there was evidence of retaliatory
          intent during the intervening period between the protected conduct and the adverse
          action.

       As with race discrimination, Title VII and 1981 provide complementary remedies

for retaliation and therefore share their elements. Patterson v. American Tobacco Co., 535

F.2d 257, 279 (4th Cir. 1976) (Citing Johnson v. Railway Express Agency, Inc., 421 U.S. 454,

459–60 (1975). Pouncey’s Third and Fourth Causes of Action allege retaliation

surrounding the failures to promote, while Pouncey’s Seventh and Eighth Causes of

Action allege retaliation surrounding her termination. (D.E. 1 ¶¶ 57–65, 75–83). The

failure to promote claims and the termination claims are suﬃciently overlapping in fact

and law to be discussed together.

       The elements of a retaliation claim are: “(1) engagement in a protected activity; (2)

adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir.

2010). Protected activities fall into two categories: participation, which involves



                                             -19-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 19 of 28
participation in a formal EEO complaint, and opposition, which encompasses a broad

range of activities. Laughlin v. Metropolitan Washington Airports Auth., 149 F.3d 253, 259

(4th Cir. 1998).

       Under the opposition clause of Title VII, “‘When an employee communicates to

her employer a belief that the employer has engaged in ... a form of employment

discrimination, that communication’ virtually always ‘constitutes the employee's

opposition to the activity.’” Crawford v. Metropolitan Gov’t of Nashville and Davidson

County, Tenn., 555 U.S. 271, 276-7 (2009) see EEOC Compliance Manual § 8–II–A(2), p.

915.004 (Aug. 2016). Complaining informally about allegedly unlawful conduct, such as

sexual harassment, to company management is “classic opposition activity.” Wasek v.

Arrow Energy Services, 682 F.3d 463, 469 (6th Cir. 2012); see also Jackson v. Birmingham

Bd. of Educ., 544 U.S. 167, 173-4 (2005). This is because Title VII’s framework is based on

the “hope and expectation that employees will report harassment early, before it rises to

the level of a hostile environment,” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 282

(4th Cir. 2015), and that employees will “take advantage of the preventative or remedial

apparatus of their employers.” Faragher v. City of Boca Raton, 524 U.S. 775, 777-8 (1998).

Because “victim is compelled by the Ellerth/Faragher defense to make an internal

complaint,” complaints to management or human resources are a protected activity.

Boyer-Liberto, 786 F.3d at 282.




                                            -20-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 20 of 28
       The adverse employment action requirement of a retaliation claim requires only

that an action be “materially adverse,” meaning that the action might deter a reasonable

person from engaging in a protected activity. See Burlington N. and Santa Fe Ry. V. White,

548 U.S. 53, 71 (2006).

       Causation in retaliation cases is normally established using circumstantial evidence

such as temporal proximity and the employer’s knowledge of the adverse activity. See

Dowe v. Total Ction Against Poverty in Roanoke Valley, 145 F.3d 653, 657-8 (4th Cir. 1998).

This is because “employers who discriminate are not likely to announce their

discriminatory motive.” St. Mary’s Honor Center Ctr. v. Hicks, 509 U.S. 502, 534 (1993)

(Souter, J., dissenting). Though temporal proximity alone will not suﬃce where the

passage of time undermines any conclusion that the events are causally connected, Clark

Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001), the plaintiﬀ may also establish

causation by presenting circumstantial evidence of retaliatory intent during the longer

intervening period between the protected conduct and the adverse action. See, e.g., Lettieri

v. Equant Inc., 478 F.3d 640, 650–51 (4th Cir. 2007) (holding that intervening events

between protected conduct and termination showed continuing retaliatory animus).

       Pouncey engaged in a protected activity when she ﬁled a discrimination complaint

in April 2016 with Guilford County HR about the ﬁrst Senior Software Engineer position

being closed and given to a white employee before she had the chance to apply. (D.E. 1 ¶¶

21–24). An HR complaint is “classic opposition activity.” Wasek, 682 F.3d at 469.



                                            -21-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 21 of 28
Defendants argue that Pouncey did not ﬁle a discrimination complaint, but rather a

complaint of “unfair treatment. (D.E. 8 at 5, 13). To begin with, facts outside the

Complaint are not permissible at this juncture for the reasons stated supra. Additionally,

discrimination and unfair treatment are synonymous, especially to layman ﬁlling out an

HR form.

       Pouncey suﬀered three adverse actions by not receiving the ﬁrst Senior Software

Engineer or the second Senior Software Engineer positions and being terminated, which

is not disputed. (D.E. 1 ¶ 25, 41).

       Finally, Pouncey has pled suﬃcient circumstantial evidence to show causation.

With regard to the ﬁrst Senior Software Engineer position, it is undisputed that she was

denied that position in favor of a white employee immediately after she ﬁled her HR

complaint in April 2016. (D.E. 1 ¶ 25). Though the temporal proximity between her

complaint and the second Senior Software Engineer position in the summer/fall of 2017

and her termination in October 2017 is longer, Pouncey has pled circumstantial evidence

of retaliatory intent during the intervening period. Speciﬁcally, Pouncey alleged that

Solomon became angry with her, excluded her from emails and meetings necessary to her

job, and denied her requests for training. (D.E. ¶¶ 26–28).

       Because Pouncey has suﬃciently alleged facts giving rise to claims of retaliation,

Defendants’ Motion should be denied.




                                            -22-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 22 of 28
III.    The individually named Defendants are liable in both their oﬃcial and
        individual capacities under 42 U.S.C. § 1983, as they are government oﬃcials
        performing discretionary functions whose conduct violated clearly established
        statutory rights.

        Defendants is correct that supervisors are not normally subject to individual

liability under Title VII and Section 1981. However, they are when they wield the power

of the government. Congress passed Section 1983 to overcome immunity doctrines and

allow citizens to obtain civil relief against an overreaching government. Section 1983

provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of Columbia,
        subjects, or causes to be subjected, any citizen of the United States or other
        person within the jurisdiction thereof to the deprivation of any rights,
        privileges, or immunities secured by the Constitution and laws, shall be
        liable to the party injured in an action at law, suit in equity, or other proper
        proceeding for redress . . .

42 U.S.C. § 1983.

        In 1961, the Supreme Court held that public employees are individually liable

Section 1983 “persons” and act under color state law while acting in their oﬃcial

capacities or while exercising their responsibilities under state law. Monroe v. Pape, 365

U.S. 167 (1961). This was extended to municipalities and local governments by Monell v.

Dept. of Social Services of the City of New York, 436 U.S. 658 (1978).

        Lawing, Desai, and Solomon are all employees of Guilford County, a county

organized and existing under the laws of the state of North Carolina. (D.E. 1 ¶¶ 4, 15, 21,


                                              -23-

       Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 23 of 28
41). Pouncey has alleged claims under federal law (Title VII and Section 1981). The

express cause of action for damages created by Section 1983 is also the exclusive remedy

for the violation of Section 1981, so all Section 1981 claims against the state must go

through Section 1983. See Jett v. Dallas Independent School Dist., 491 U.S. 701, 731–33

(1989). As such, the individual Defendants are “persons” under Section 1983 who are

liable in both their oﬃcial and individual capacities for depriving any citizen of her rights

under federal law.

       The argument Defendants should have made is for qualiﬁed immunity, however,

even this would not protect the individual defendants. Under the qualiﬁed immunity

doctrine, “government oﬃcials performing discretionary functions generally are shielded

from liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

       To begin with, qualiﬁed immunity is an aﬃrmative defense that must be pleaded by

a defendant oﬃcial. Id. at 815. Because Defendants did not raise the defense in their brief,

they have waived the immunity. Moreover, even if they had not, they would not be subject

to immunity because Title VII and Section 1981’s prohibition on discriminatory or

retaliatory decision-making in employment is a “clearly established statutory or

constitutional right of which a reasonable person would have known.” Id. At 818.




                                             -24-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 24 of 28
Therefore, Pouncey’s claims against the individual Defendants are proper and

Defendants’ Motion should be denied.

                                    CONCLUSION

       As an initial matter, Defendants’ exhibits are inadmissible, and the Court should

disregard them and strike them from the record. Further, because Defendants have

attempted to introduce evidence and have relied heavily on summary judgment standards,

the Court should consider Defendants’ Motion one for summary judgment, not a motion

to dismiss. As no discovery has occurred, Defendants’ Motion for Summary Judgment is

untimely and should be denied.

       Even if the Court considers Defendants’ Motion one to dismiss, it should deny the

Motion because Pouncey has pled suﬃcient facts to support claims of race discrimination

and retaliation.

       Finally, because the individually named Defendants are government oﬃcials

accused of violating federal law, they are liable to Pouncey in both their oﬃcial and

individual capacities under Section 1983. As the individual Defendants have waived

immunity defenses, for which they would not be eligible in any event, the Court should

deny Defendants’ request to have claims against the individual Defendants dismissed.




                                            -25-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 25 of 28
 Respectfully submitted on this, the 22nd day of March 2019,


                                              /S/ WILSON FONG
                                              Attorney for the Plaintiﬀ
                                              NC State Bar No. 50708
                                              HENSEL LAW, PLLC
                                              Post Oﬃce Box 39270
                                              Greensboro, North Carolina 27438
                                              Phone: (336) 218-6466
                                              Fax: (336) 218-6467
                                              will.fong@hensellaw.com




                                       -26-

Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 26 of 28
                      CERTIFICATE OF WORD COUNT

      I hereby certify that the word count of this Plaintiﬀ’s Objections and Brief in

Response to Defendant’s Motion to Dismiss/Motion for Summary Judgment, including

the body, headings, and footnotes, is 6,121 words, as measured by the word count feature

of the word processing software used in drafting the document.


      Respectfully submitted on this, the 22nd day of March 2019,


                                                   /S/ WILSON FONG
                                                   Attorney for the Plaintiﬀ
                                                   NC State Bar No. 50708
                                                   HENSEL LAW, PLLC
                                                   Post Oﬃce Box 39270
                                                   Greensboro, North Carolina 27438
                                                   Phone: (336) 218-6466
                                                   Fax: (336) 218-6467
                                                   will.fong@hensellaw.com




                                            -27-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 27 of 28
                           CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, I electronically ﬁled the foregoing

Plaintiﬀ’s Objections and Brief in Response to Defendant’s Motion to Dismiss/Motion

for Summary Judgment with the Clerk of Court using the CM/ECF system, which will

send notiﬁcation of ﬁling to the following:

                            Taniya D. Reaves
                            treaves@guilfordcountync.gov
                            J. Mark Payne
                            mpayne@guilfordcountync.gov
                            GUILFORD COUNTY ATTORNEY’S OFFICE
                            301 W. Market Street, Suite 301 (27401)
                            Post Oﬃce Box 3427
                            Greensboro, NC 27402-3427
                            treaves@guilfordcountync.gov
                            Counsel for Defendants



                                                     /S/ WILSON FONG
                                                     Attorney for the Plaintiﬀ
                                                     NC State Bar No. 50708
                                                     HENSEL LAW, PLLC
                                                     Post Oﬃce Box 39270
                                                     Greensboro, North Carolina 27438
                                                     Phone: (336) 218-6466
                                                     Fax: (336) 218-6467
                                                     will.fong@hensellaw.com




                                              -28-

     Case 1:18-cv-01022-WO-LPA Document 14 Filed 03/22/19 Page 28 of 28
